IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert Bunner,                    :
                       Petitioner :
                                  :
           v.                     :         No. 25 C.D. 2016
                                  :
Workers' Compensation Appeal      :
Board (Delcora),                  :
                       Respondent :

                                     ORDER


             NOW, March 16, 2017, upon consideration of petitioner’s

application for reconsideration and respondent’s answer in response thereto, the

application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge